Citation Nr: 1630386	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability, claimed as low back disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hearing disability.

3.  Entitlement to service connection for a back disability, claimed as low back disability.

4.  Entitlement to service connection for a bilateral hearing disability.

5.  Entitlement to service connection for heat stroke residuals.

6.  Entitlement to a rating in excess of 60 percent for a heart disability. 


7.  Entitlement to a rating in excess of 70 percent for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

In February 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In February 2016, the Veteran submitted additional evidence directly to the Board. He submitted the requisite waiver in February 2016.

The issues of entitlement to service connection for a back disability and entitlement to a rating in excess of 70 percent for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record during his February 2016 hearing, the Veteran stated that he wished to withdraw his appeals seeking entitlement to service connection for a heat stroke residuals and entitlement to a rating greater than 60 percent for a heart disability. 

2.  In an unappealed rating decision dated in June 2008, service connection for a back disability and a bilateral hearing disability was denied on the basis that they were not related to the Veteran's active service.
 
3.  Evidence received since the June 2008 rating decision denying service connection for a back disability and a bilateral hearing disability includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran has experienced bilateral hearing loss since his military service.  

5.  Service connection is in effect for PTSD, rated 70 percent; cardiovascular disease, rated 60 percent; diabetes mellitus, type II, rated 20 percent; and bilateral hearing loss.  The combined service-connected rating for compensation is 90 percent.
 
6.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a the appeals as to the issues of entitlement to service connection for a rating greater than 60 percent for a heart disability, and entitlement to service connection for heat stroke residuals have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to service connection for a bilateral hearing disability have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The June 2008 RO decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
4.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The June 2008 RO decision that denied entitlement to service connection for a bilateral hearing disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
6.  New and material evidence has been received to reopen the claim for service connection for a bilateral hearing disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issues

On the record during his February 23, 2016 hearing, the Veteran indicated that he wished to withdraw his claims for an increased rating for a heart disability and entitlement to service connection for heat stroke residuals.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2015); Hanson v. Brown, 9 Vet. App. 29, 31   (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of February 23, 2016, the Board had not yet issued a final decision on those issues. Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2015). 

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issues of entitlement to an increased rating for a heart disability and entitlement to service connection for heat stroke residuals is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

II. New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for a back disability and a bilateral hearing disability.  He was previously denied the claims in a June 2008 rating decision. 

At the time of his last final denial (June 2008), evidence of record included VA and private medical treatment records, VA examinations, and service treatment records (STRs).

Since the last final denial, evidence added includes the Veteran's statements and hearing testimony, lay statements, and additional medical evidence.  

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a)  have been satisfied, and the claims for entitlement to service connection for a back disability and a bilateral hearing disability are reopened.

II. Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's April 1968 service entrance examination and June 1970 service separation examination show that his hearing was normal for VA purposes.  See 38 C.F.R. § 3.385 (2015).  

Nevertheless, the Veteran asserts that he has bilateral hearing loss as due to active service hazardous noise exposure.  In addition to serving in the infantry and being exposed to the frequent shooting and shelling, he asserts that his eardrums were ruptured due to an explosion.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes noise exposure.  38 U.S.C.A. § 1154(a) (West 2014).  Such is sufficient to meet Shedden element (2).

There is also evidence that Shedden element (1) has been met.  On a VA general examination in March 2008, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes. See 38 C.F.R. § 3.385.  Thus, the Veteran has established a current disability.

As for the nexus criterion, the March 2008 VA examiner opined that it was less likely as not that the Veteran's current hearing loss was related to his service.  Reference was made to hearing within normal limits upon entrance into and separation from service.  However, the rationale was not adequately explained, and the Board does not place high probative value on the March 2008 VA examination opinion. The examiner did not consider the Veteran's report and the report of a medic, who treated the Veteran in active service, that the Veteran's eardrums ruptured in service.  See February 2016 Hearing Transcript, October 2013 Lay Statement.  

Here, the Board notes that the Veteran underwent a private hearing examination in November 2003.  The examiner noted that the Veteran regularly worked around loud noise emissions, and began noticing a problem with his hearing approximately 15 years ago, which gradually became worse.  The Veteran stated that he had trouble understanding conversations unless he faced the speaker, and that it was impossible for him to carry on a conversation if there was background noise.  The examiner opined that the Veteran's hearing loss was socially handicapping and possibly occupationally handicapping, depending on the importance of communication in his job. The examiner did not opine as to the etiology of the bilateral hearing loss.   

Similarly, the Veteran underwent a VA examination in May 2012 to ascertain the etiology of his bilateral hearing disability.  The examiner did not, however, opine as to the Veteran's hearing.  

In his hearing testimony, the Veteran related that he was exposed to the noise resulting from his duties and from an in-service explosion.  He stated that he began noticing his hearing problems shortly after he separated from active service, that he had trouble hearing people speak, and that he had to read lips to understand what people were saying.  The Veteran did not report any hazardous noise exposure post-service.

As mentioned above, a medic who treated the Veteran in active service submitted a statement in October 2013, in which he stated that the Veteran had a bilateral inner ear bleeding on March 1, 1969.  

The Veteran is competent to describe his recollections of noticing his hearing loss soon after service, as well as his current manifestations of hearing loss, because this requires only personal knowledge as it comes to him through his senses.  The medic who served with the Veteran is also competent to observe the Veteran's eardrum rupture and attest to his recollections that the Veteran ruptured his eardrums and had problems hearing.  

The Board also finds the lay statements in evidence credible.  The statements of the Veteran and the medic are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss symptomatology, and the Board finds them both assertive and persuasive.   

In this regard, while the VA opinion of record is not favorable to the Veteran, the March 2008 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss, stating instead that the Veteran's disability was not the result of his service.  The VA examiner never attributed the Veteran's hearing loss to any specific factors other than service, such as noise exposure outside of service.  The Veteran, however, essentially denied any other factors caused his hearing loss, asserting that his hearing loss began right after active service as a result of hazardous noise exposure.

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of continuity of hearing loss symptoms since service, evidence linking the disability to in-service noise exposure, and resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

III. TDIU

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2015).   The record indicates that the Veteran has not been gainfully employed since 2002.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Service connection is in effect for posttraumatic stress disorder, rated 70 percent; cardiovascular disease, rated 60 percent; diabetes mellitus, type II, rated 20 percent; and bilateral hearing loss (as of this hereby decision).  The combined service-connected rating for compensation is 90 percent.  Therefore, the Veteran meets the criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disability renders him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran has been provided multiple VA examinations, some of which have addressed the effects of his service-connected disabilities on employability.

The Veteran underwent a private hearing examination in November 2003.  The examiner opined that the Veteran's hearing loss (which is now service-connected) was socially handicapping and possibly occupationally handicapping, depending on the importance of communication in the Veteran's job.

The March 2008 VA examiner related that the Veteran's service-connected disabilities did not have any effect on his employment, as he was unemployed.  The examiner noted that the Veteran retired from the foundry where he worked in 2002, and was awarded Social Security Disability for heart disease and spinal degeneration in December 2002. 

A February 2012 VA heart examiner noted that the Veteran last worked in steel manufacturing in 2002, and stopped working after his second set of stents were placed due to shortness of breath.  The examiner related that the Veteran had no other training, skills, or education outside of general labor.  The Veteran told the examiner that he frequently got short of breath.  The examiner opined that the Veteran's heart disorder was not disabling at this time, and did not preclude gainful employment.  

A March 2012 PTSD examiner noted that the Veteran had a stable occupational history since separation from service due to the fact that his job allowed him to work alone.  The examiner opined that the Veteran's PTSD symptoms of social detachment, irritability, and hypervigilance increased his risk for poor interpersonal functioning in occupational positions in which he had to interact frequently and/or closely of others.       

During the February 2016 hearing, the Veteran testified that he last worked in 2002 at a foundry in maintenance, and that the foundry closed.  The Veteran stated that he tried to find other work, but has not been able to.  He related that helped his brother-in-law out with odd jobs until 2004. 

In February 2016, the Veteran's private physician submitted a statement opining that the Veteran was unable to maintain gainful employment due to PTSD, heart disease, and diabetes mellitus, type II, all of which are service-connected.  The physician added that social situations and manual labor were impossible for the Veteran due to these conditions.  

None of the VA treatment records speak directly to the issue of the Veteran's employability.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).  
 
With respect to PTSD, the 70 percent disability rating alone demonstrates that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, due to PTSD.  38 C.F.R. § 4.130 (2015).  Moreover, the various VA examinations have noted significant occupational and social impairment due to PTSD.  The Veteran's tendency to isolate himself, his anger issues, his sleep disturbances and resulting work-related issues, and his decreased reliability and productivity suggest interference with occupational functioning.  The question is whether the occupational impairments due to his service-connected PTSD prevent the Veteran from securing or following substantially gainful employment.
  
The Veteran's previous work experience appears to exclusively involve manual labor, working in the steel industry in a foundry.  According to the medical records and lay statements in the record, especially the February 2016 private opinion, the Veteran is unable to perform manual or service industry work, as he can no longer perform many of the functions necessary for such employment due to his PTSD symptoms such as anger outbursts, a short temper, the inability to get along with others, as well as due to his diabetes mellitus, type II, bilateral hearing loss, and heart disease.  As per the medical professionals who have examined the Veteran, symptoms of those disabilities impair him both socially and occupationally.  According to his service separation form, the Veteran's graduation from grade school was his highest level of education.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain sedentary office employment, or that he would be able to complete that training.  In addition, based on the evidence available, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities symptoms render him unable to obtain and maintain sedentary office employment, although there is no evidence which would point to the Veteran being able to undergo retraining for an office position. 

The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or follow substantially gainful employment.  That finding is based on the February 2016 private opinion that the Veteran was unable to maintain gainful employment due to PTSD, heart disease, and diabetes mellitus, type II.  The physician added that social situations and manual labor were impossible for the Veteran due to these conditions.  While the examiner did not state that the Veteran experienced total occupational impairment, the symptoms described by this physician and the VA examiners and by the lay statements show that the Veteran is occupationally impaired.  The Board finds the extensive evidence of the Veteran's symptoms persuasive, and finds that his education, work experience, and employment history, combined with his PTSD symptoms and the symptoms of the other service-connected disabilities, preclude securing or following a substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2015).
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing disability is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to TDIU is granted.


REMAND

In light of the fact that the Veteran is now, as of this Board decision, in receipt of 100 percent (total) disability, the RO should contact the Veteran first before proceeding with acquiring medical evidence and scheduling him for VA examinations to check if he wishes to proceed with his appeals.

As to the Veteran's back disability, the Veteran believes that his back issues are due to a jump or fall from a helicopter in Vietnam.  He asserted during the February 2016 hearing that he received private treatment for his back, and that his private physicians recommended that the Veteran have back surgery.  As such, a remand for treatment records from Semmes and Murphey Clinic in Jackson, Tennessee is necessary.  See Hearing Transcript at 12-13.  
During the February 2016 Board hearing, the Veteran asserted that his PTSD has worsened since the last VA examination, which took place in March 2012.  As a result, and given the time that has transpired since his last examination and the outstanding private records addressed below, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

In addition, the Veteran is apparently receiving Social Security Administration (SSA) benefits.  Those records are not currently part of the Veteran's claims file, and should be obtained by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to ascertain whether he wishes to proceed with the appeal of his increased rating for PTSD and service connection for a low back disability.

2. If the Veteran does wish to proceed with the appeal, obtain:

a) The Veteran's medical treatment records from Semmes and Murphey Clinic in Jackson, Tennessee.

b) The Veteran's Social Security Administration records. 

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected PTSD.  The examiner should review the claims file and note that review in the examination report.  The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to PTSD.  The examiner is also requested to determine and specifically list the symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for PTSD consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V) and explain the significance of the score.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be provided for all expressed opinions.  

4. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his back disability.  The examiner should review the claims file and note that review in the examination report.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be provided for all expressed opinions.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to service.  The examiner should consider the Veteran's medical, occupational, and recreational history since service, and his claims of continuing symptoms since service.  The examiner should consider the lay statements regarding jumping or falling from a helicopter in Vietnam. A complete rationale should be provided for all opinions.

5. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claims to the Board. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


